DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed February 28, 2022. Claims 1-6 and 11 were previously pending. Applicant amended claims 1 and 6. Claims 1-6 and 11 are under consideration.
Applicant’s claim amendments did not overcome the previously presented rejections for reasons given in the “Response to Arguments” below.
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-6 and 11 under 35 U.S.C. 101, Applicant argues the following:
	“However, in an effort to advance prosecution of the application, claim 1 has been amended so that it is recited that the colonoscopy is only carried out on a positive individual with the measured NMT2 level greater than the NMT2 threshold level.
	Specifically, in the amended claims, reference to “if” has been removed, which it is believed removes what the Examiner alleges to be the conditional nature of the claim.
	Regarding (ii), it is noted that while a colonoscopy is a diagnostic method, this diagnostic method also has an effect on the human body. Specifically, any abnormal growth that is removed that is non-cancerous may technically be benign in that it will not metastasize and lead to cancer in other regions of the body, but even a benign abnormal growth is an abnormal growth that will continue to grow and cause at minimum discomfort and/or digestion issues and may even promote the formation of intestinal blockages.
	It is further noted that not only has the positive recitation of a colonoscopy step overcome the USC 101 objection in Applicant's co-pending applications USSN 16/098,948 and USSN 15/309,891, many other issued and pending US applications recite “colonoscopy” within their claims. Specifically, a search using Orbit identified over 380 published US patent applications and issued patents in which the term “colonoscopy” appears in the claims.
	Furthermore, at least US Patent 9,669,110; US Patent 10,927,416; US Patent 8,029,764; US Patent 8,426,140; Published US Patent Application 2020/018275; Published US Patent Application US2020/0408763; Published US Patent Application US2020/0386759; Published US Patent Application US2019/0361024 and Published US Patent Application US2020/0131585 recite a colonoscopy step for diagnostic purposes similar to the manner in which it is used in Applicant’s claims as pending. In view of the foregoing, further and more favorable consideration is respectfully requested.”
	Response
However, the steps of performing colonoscopy or sigmoidoscopy followed by biopsy are still conditional, therefore they would not be performed if NMT2 level was lower than the threshold, since the claim requires that the positive individual has an NMT2 level greater than the threshold. Therefore claim 1 is equivalent to two claims: if the NMT2 level is lower than the threshold, steps of performing sigmoidoscopy or colonoscopy followed by biopsy are not performed, or if the NMT2 level is higher than the threshold, sigmoidoscopy or colonoscopy followed by biopsy are performed. In the first case the judicial exception is not integrated into a practical application, in the second case it is.
Regarding the cases quoted by Applicant, every case is examined on its own merits, and has no bearing on the examination of another case.
The rejection is maintained.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a correlation between a level of NMT2 in a subject and the presence of colorectal cancer, which is a naturally-occurring correlation. 
The claims require collection of a whole blood sample and determination of gene expression (either mRNA or protein) for the NMT2 gene.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” flowchart is as follows:
I. Step 1: YES.
II. Step 2A: YES, since the claims are directed to a natural phenomenon.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exception (see below).
This judicial exception is not integrated into a practical application because the recited step of determining gene expression in a sample is well understood, conventional and routine in the art, as evidenced by the PubMed search for "gene expression" AND "colorectal cancer" AND (mRNA OR protein), which returned 3370 results, from about 1986-2012 (provided with a previous office action).
Finally, the treatment step does not provide integration into the practical application since it is a conditional step: colonoscopy or sigmoidoscopy is performed if the patient’s NMT2 level is higher than the threshold. Further, colonoscopy and sigmoidoscopy as well as biopsy are not treatments, but diagnostic methods.  
In conclusion, the claims are not patent eligible under 35 U.S.C. 101.
7.	No references were found teaching or suggesting claims 1-6 and 11, but they are rejected for reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERESA E. STRZELECKA
Examiner
Art Unit 1637



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        April 6, 2022